Justice White,
dissenting.
The Courts of Appeals are divided over the kind of agreement necessary to support a conviction for so-called RICO conspiracy. In this case, the Court of Appeals for the Seventh Circuit acknowledged that there is “a clear division among the circuit courts that have considered the issue.” United States v. Neapolitan, 791 F. 2d 489, 494-495 (1986). I adhere to the view expressed in my dissent in Adams v. United States, 474 U. S. 971 (1985), that we should grant certiorari and resolve this conflict.